io¥ afl ’

RIC

DL

Case 2:20-cr-00037-TSK-MJA Document18 Filed 12/02/20 _Page 1 of 8 PagelD #: 29

United States Department of Justice .

 

Wiktiam J. Powell
United States Attorney
United States Attorney's Office
Northern District of West Virginia
January 29, 2020

Katy Cimino, Esq.

Federal Public Defender Office

230 W. Pike Street, Suite 360

Clarksburg, WV 26302

Katy Cimino@ft.or;

RE: USS. v. David Changhyub Lee

CaseNo._ 2°22 cr & 7
Dear Ms. Cimino:

The United States makes the following offer to your client, David Changhyub Lee (the defendant).

® To accept this offer, the defendant must return a signed copy of this agreement to the United States before

iMarch-t;2828. All references to the “Guidelines” refer to the guidelines established by the United States
Sentencing Commission, effective November 1, 1987, as amended. It is agreed between the United States
and your client as follows:

1. The defendant plead guilty to an Information charging Interstate Transportation of Ginseng
in Violation of State Law, in violation of Title 16, United States Code, Sections 3372(a)(2)(B) and

3373(d)(2). The information reads: aided and abetted by a person known to the United States Attomey

On or about September 28, 2018, in Randolph County and elsewhere, in the Northern District of & »v
West Virginia, defendant DAVID CHANGHYUB LEE* did knowingly transport, receive,

acquire and purchase in interstate commerce from West Virginia to North Carolina a plant, that ft
is, Panax quinguefolis, commonly known as American ginseng, and in the exercise of due care he, )

 
 
 
  

 

 

defendant CHANGHYUB LEE, should have known that the plant was transported in
vjblati er unlawful
/o/°9 | 2020
David Cfaaghyub Lee, Date oa
Dedfes

 

y

aty Cirfind, Esq. a
Defendant's Counsel

 
     
   

Date
Case 2:20-cr-00037-TSK-MJA Document 18° Filed 12/02/20 “Pagé 2 of 8 PagelD #: 30

under West Virginia law, that is, West Virginia Code § 19-1A-3a(f); all in violation of Title 16,
United States Code, Sections 3372(a)(2)(B) and 3373(d)(2), and 18 U.S.C. 2.

2. The defendant's guilty plea will expose the defendant to a maximum penalty of 1 year of
imprisonment, a $10,000.00 fine, and up to 1 year of supervised release. Also, the defendant must pay a
special mandatory assessment of $25.00 (18 U.S.C. § 3013) within 40 days of the defendant's guilty plea
by money order or certified check payable to the United States District Court; and the defendant may be
required by the court to pay the costs of the defendant's incarceration, supervision, and probation.

3. The defendant will give a forthright and truthful debriefing. During the debriefing, the
defendant will answer all questions from any law enforcement officer, whether or not the questions relate
to the defendant's indictment. The defendant agrees to additional debriefings at the discretion of the
United States; and if the United States requests, the defendant will testify in court and submit to a
polygraph examination about any matter discussed at the defendant's debriefings. The following
conditions apply to this cooperation:

A. Nothing contained in any statement or testimony given by the defendant pursuant to this
plea agreement will be used against the defendant as the basis for any subsequent
prosecution. It is understoed that any information obtained from the defendant in
compliance with this cooperation agreement will be made known to the sentencing court;
however, pursuant to Guideline § 1B1.8, such information may not be used by the court in
determining the Guidelines.

B. This agreement does not prevent the defendant from being prosecuted for any violations of
other federal and state laws the defendant may have committed should evidence of any
such violations be obtained from an independent legitimate source, separate and apart from
information and testimony given by the defendant pursuant to this agreement.

C. Nothing contained in this agreement shall prevent the United States from prosecuting the
defendant for perjury or the giving of a false statement to a federal agent while fulfilling
the conditions of this plea agreement.

D. At or before sentencing, the United States may advise the court whether the defendant was
forthright and truthful.

4. There have been no representations whatsoever by any officer of the United States or other
law enforcement agency, or by the defendant’s counsel, as to what the defendant's sentence will be.

However, the United § will make the following nonbinding sentencing recommendations pursuant to
[0/07 [20r0

 

 

  

 

 

    

David Chapgityub Lee, Date
Cyn [|-9-2¢
ty Cimibb, Esq.,/ Date
Defendant's Counsel
oe

 

Case 2:20-cr-00037-TSK-MJA Document18 Filed 12/02/20 Page 3 o0f8 PagelD #: 31

Federal Rule of Criminal Procedure 11(c)(1)(B). The court is not bound by these recommendations; and
the defendant has no right to withdraw his guilty plea if the court does not follow them. The United States'
sentencing recommendations are:

A. The United States will recommend a two-level reduction for “acceptance of responsibility”
pursuant to Guideline § 3E].1(a), and the additional one level reduction pursuant to
§3E1.1(b) if applicable. -

B. The United States will recommend a sentence of probation. -
C. The United States will recommend a fine in the amount of $10,000.00.

5. If, in the opinion of the United States, the defendant obstructs justice as defined in
Guideline § 3C1.1, fails to give a complete and forthright debriefing, or violates any provision of this plea
agreement, then the United States will not be bound to make the foregoing sentencing recommendations;
and the defendant will not have the right to withdraw the defendant's guilty plea.

6. The parties stipulate as follows:

A. On September 07, 2018, the defendant illegally purchased 10 pounds of ginseng
for $2,500.00 from an undercover officer, in Randolph County, NDWV.

B. On September 28, 2018, the defendant illegally purchased 2 pounds of ginseng for
$500.00 from an undercover officer, in Randolph County, NDWV.

C. On October 5, 2018, the defendant illegally purchased 2 pounds of ginseng for
$500.00 from an undercover officer, who mailed the ginseng from ND WV to the
defendant in Raleigh, North Carolina, and in exchange the defendant mailed a
cashier's check to the officer.

-D. On October 30, 2018, the defendant illegally purchased 2.94 pounds of ginseng for
$750.00 from an undercover officer, who mailed the ginseng from NDWV to the
defendant in Raleigh, North Carolina, and in exchange the defendant mailed a
cashier’s check to the officer.

7 The court is not bound by this stipulation and is not required to accept it; and if the court
does not accept this stipulation, the defendant will not have the right to withdraw the defendant's guilty
plea(s).

 

 

 

 

[0/09 /20r. 0
David yub Lee, Date
D .
LL CVn Ji- 9-26
Katy Cimigo,Esq., .% Date
Defendant's Counsel
Case 2:20-cr-00037-TSK-MJA~ Document 18  Filed'12/02/20° Page 4 of 8° PagelD #: 32

‘9

The parties agree to the following waivers of post-conviction rights:

The defendant knowingly waives all rights, pursuant to 28 U.S.C. § 1291 or any other
Statute or constitutional provision, to appeal his conviction on any ground whatsoever, This
includes a waiver of all rights to appeal the défendant’s conviction on the ground that the
statute(s) to which the defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

The defendant knowingly waives all rights, pursuant to 18 U.S.C. § 3742, to appeal his
sentence (including any fine, term of supervised release, or order of restitution) for any
reason (including the establishment of the Guidelines, the determination of the defendant’s
criminal history, the weighing of the sentencing factors, and any constitutional challenges
to the calculation and impositian of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release).

The defendant knowingly waives all rights to "collaterally" challenge his conviction or
sentetice in any post-conviction, or "habeas", proceeding brought under 28 U.S.C. § 2255
or any other statute or constitutional provision.

The United States waives its right to appeal the sentence if it is within the Guidelines,

Notwithstanding the above waivers, if there is an appeal or post-conviction collateral
challenge, both parties retain the right to argue in support of the sentence. .

Notwithstanding the above waivers, the defendant is not barred from raising a post-
conviction claim of ineffective assistance of counsel or prosecutorial misconduct.
However, the defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

The defendant's post-conviction ‘waivers are not intended to represent the defendant's

opinion of what the appropriate sentence should be; and the defendant retains the right to
argue for a sentence below the Guidelines.

The United States reserves the right to provide to the court and the United States Probation

Office in connection with any presentence investigation pursuant to Federal Rule of Criminal Procedure
32(c), or in connection with the imposition of sentence absent a presentence investigation pursuant to Rule
32(c)(1), relevant information, including information regarding the defendant’s background, criminal

/0/64 / 2020

 

Defendant's Co

Date

|i-4-.0

 

 

 

Date
Case 2:20-cr-00037-TSK-MJA Document 18 Filed 12/02/20 Page 5 of 8 PagelD #: 33

Federal Rule of Criminal Procedure 11(c)(1)(B). The court is not bound by these recommendations; and
the defendant has no right to withdraw his guilty plea if the court does not follow them. The United States'
sentencing recommendations are:

A. The United States will recommend a two-level reduction for “acceptance of responsibility”
pursuant to Guideline § 3E1.1(a), and the additional one level reduction pursuant to
§3E!.1(b) if applicable. -

B. The United States will recommend a sentence of probation. -
C. The United States will recommend a fine in the amount of $10,000.00.

5. If, in the opinion of the United States, the defendant obstructs justice as defined in
Guideline § 3C1.1, fails to give a complete and forthright debriefing, or violates any provision of this plea
agreement, then the United States will not be bound to make the foregoing sentencing recommendations:
and the defendant will not have the right to withdraw the defendant's guilty plea.

6. The parties stipulate as follows:

A. On September 07, 2018, the defendant illegally purchased 10 pounds of ginseng
for $2,500.00 from an undercover officer, in Randolph County, NDWV.

B. On September 28, 2018, the defendant illegally purchased 2 pounds of ginseng for
$500.00 from an undercover officer, in Randolph County, NDWV.

Cc. On October 5, 2018, the defendant illegally purchased 2 pounds of ginseng for
$500.00 from an undercover officer, who mailed the ginseng from ND WV to the
defendant in Raleigh, North Carolina, and in exchange the defendant mailed a
cashier's check to the officer.

D. On October 30, 2018, the defendant illegally purchased 2.94 pounds of ginseng for
$750.00 from an undercover officer, who mailed the ginseng from NDWV to the
defendant in Raleigh, North Carolina, and in exchange the defendant mailed a
cashier's check to the officer.

7. The court is not bound by this stipulation and is not required to accept it; and if the court
does not accept this stipulation, the defendant will not have the right to withdraw the defendant's guilty

plea(s).

[0/07 /202.0

 

 

David yub Lee, Date

Kat A Cena — [I-G-2
Katy Cimin§) Esq., Date

Defendant's Counsel /
Case 2:20-cr-00037-TSK-MJA Document 18 Filed 12/02/20 Page 6 of 8 PagelD #: 34

record, the offense charged i in the Information and other pertinent data appearing at Rule 32(c)(2), as will
enable the court to exercise its sentencing discretion. The United States also retains the right to respond
to any questions raised by the court, to correct any inaocuracies or inadequacies in the anticipated
presentence investigation report, and to respond to any written or oral statements made by the court, by
the defendant, or the defendant's counsel.

10. The defendant agrees that all monetary penalties imposed by the court will be due and
payable immediately and subject to immediate enforcement by the United States as provided in 18 U.S.C.
§ 3613. The defendant agrees to provide all requested financial information to the United States and the
United States Probation Office, and agrees to participate in a pre-sentencing debtor examination if
requested by the United States. The defendant authorizes the United States Attorney’s Office Financial
Litigation Unit to access the defendant’s credit report from any major credit reporting agency prior to
sentencing in order to assess the defendant's financial condition for sentencing purposes. The defendant
agrees to complete a financial statement under penalty of perjury, and to submit the financial statement
on the date specified and in accordance with instructions provided by the United States. The defendant
further agrees that any schedule of payments imposed by the court represents the defendant’s minimal
financial obligation and shall not constitute the only method available to the United States to enforce or
collect any criminal monetary penalty judgment, If the defendant is sentenced to incarceration, the
defendant agrees to participate in the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
even if the court does not specifically direct participation. The defendant agrees that the United States,
through the Financial Litigation Unit, may submit any unpaid criminal monetary penalty to the United
States Treasury for offset in accordance with the Tees) Offset Program, regardless of the defendant’s
payment status or history at that time.

11. In order to pay any outstanding criminal monetary penalties, the defendant agrees to a
voluntary garnishment of 25% of all nonexempt net disposable earnings from any employment, to be
withheld from the defendant's wages, salary or commissions, without prior demand for payment under the
Federal Debt Collection Procedures Act (28 U.S.C. § 3205). The defendant waives any applicable
exceptions under the Consumer Credit Protection Act (15 U.S.C. § 1673).

12. The Guidelines are now advisory and no longer mandatory. The defendant understands
that the sentencing court may impose a sentence below or above the Guidelines, so long as that sentence
is reasonable and within the statutory maximum specified in the offense of conviction. .

13. If the defendant's plea is not accepted by the court or is later set aside, or if the defendant
breaches any part of this agreement, then the United States will have the right to withdraw any sentencing
recommendations and/or to void this agreement.

a Le [2/24/2020

David Gita ghyub Lee, _ Date
[/-G-22

 

 

Date

 
Case 2:20-cr-00037-TSK-MJA Document 18 Filed 12/02/20 Page 7 of 8 PagelD #: 35

_ 414. The above paragraphs constitute the entire agreement between the defendant and the
United States in this matter. There are no agreements, understandings, or promises between the Parties
other than those contained in this Agreement.

Very truly yours,

WILLIAM J. POWELL
United States Attorney

By: ee Warner

Assistant United States Attorney

As evidenced by my signature at the bottom of every page of this letter agreement, I have read and
understand the provisions of each paragraph herein and hereby fully approve of each provision.

 

 

 

 

(of oF / 2Oroe
| oe
David C Lee, Date
Defen
Wun [42
Cimi d-» J Date
Defendant's Counsel
Case 2:20-cr-00037-TSK-MJA Document18 Filed 12/02/20 Page 8 of 8 PagelD #: 36

= ¢
